      Case 2:19-cv-02147-JWL-JPO Document 33 Filed 07/02/19 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


MARK ENSMINGER,                        )
                                       )
                      Plaintiff,       )
                                       )
       v.                              )                 Case No. 19-2147-JWL
                                       )
CREDIT LAW CENTER, LLC, a/k/a          )
THOMAS ANDREW ADDLEMAN L.L.C., )
d/b/a CREDIT LAW CENTER; and           )
THOMAS ADDLEMAN,                       )
                                       )
                      Defendants.      )
                                       )
_______________________________________)


                                         ORDER

       Defendants have moved to dismiss plaintiff’s claims (Doc. # 18). The Court

concludes that further briefing is required on the issue of standing before it rules on the

motion.1

       In response to defendants’ motion to dismiss for lack of standing, plaintiff argues

that he has alleged a financial injury, specifically having to pay money before he should

have been required to under the Credit Repair Organizations Act (CROA), 15 U.S.C.

1679b(b). Plaintiff notes that any contract subject to the CROA that does not comply with

the statute’s requirements shall be treated as void. See 15 U.S.C. § 1679f(c). Plaintiff



       1
         The Court will not address defendants’ motion as it relates to the merits until the
issue of standing has been resolved and the Court’s jurisdiction to act under Article III has
been established.
      Case 2:19-cv-02147-JWL-JPO Document 33 Filed 07/02/19 Page 2 of 4




further argues that he lost the time value of the money that he paid before the services were

rendered (although he did not plead any such injury). Plaintiff also argues that he suffered

an intangible injury because he did not receive the benefits of the three provisions of the

CROA that defendants (allegedly) violated.

       In Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), the Supreme Court held

that an intangible injury could be sufficiently concrete to constitute an injury in fact for

purposes of standing, and that Congress could “define injuries and articulate chains of

causation that will give rise to a case or controversy where none existed before.” See id.

at 1549 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 580 (1992)). The Supreme

Court further stated that although “a bare procedural violation, divorced from any concrete

harm,” would not satisfy the injury-in-fact requirement of Article III standing, “the

violation of a procedural right granted by statute can be sufficient in some circumstances

to constitute injury in fact.” See id.

       In their initial brief, defendants simply cited this language from Spokeo and argued

that plaintiff had alleged only procedural violations without any concrete harm. In

response, plaintiff argued that the CROA was intended to ensure that he received particular

disclosures in a particular manner, and that the deprivation of that right constituted an

injury in fact. Plaintiff cited prior Supreme Court cases and other cases, including the Sixth

Circuit’s opinion in Macy v. GC Services Limited Partnership, 897 F.3d 747 (6th Cir.

2018). In their reply, defendants cited Casillas v. Madison Avenue Associates, Inc., __

F.3d __, 2019 WL 2353211 (7th Cir. June 4, 2019), which the Seventh Circuit issued only

a few weeks ago. In Casillas, the Seventh Circuit reviewed Spokeo and held that the

                                              2
      Case 2:19-cv-02147-JWL-JPO Document 33 Filed 07/02/19 Page 3 of 4




defendant’s alleged failure to make a disclosure required by statute did not constitute an

injury in fact for purposes of standing in the absence of an allegation that the plaintiff would

have taken some other action if given the proper disclosure. See id. The court noted that

its decision created a circuit split in light of the Sixth Circuit’s decision in Macy. See id.

at *4 & n.4.2 Plaintiff has not had an opportunity to address the Seventh Circuit’s reasoning

in Casillas. Accordingly, the Court believes that it would be helpful to consider a sur-reply

brief from plaintiff and a sur-sur-reply brief from defendants that address this issue.

       The parties’ additional briefs should also address plaintiff’s argument that he

suffered an injury in fact because he pre-paid money in violation of the CROA, even though

he has not alleged that he did not receive services in return for that payment. Plaintiff

argues that a non-compliant agreement is to be treated as void, but that is strictly a statutory

remedy for a violation, which would not undo the fact that plaintiff apparently received

value for his payment. The parties should also address the extent to which the alleged pre-

payment violation could be considered an intangible injury under Spokeo. Finally, plaintiff

argues that the loss of the time value of money may constitute an injury in fact. See

Santangelo v. Comcast Corp., 2015 WL 3421156, at *3 (N.D. Ill. May 28, 2015) (citing

Habitat Educ. Ctr. v. U.S. Forest Serv., 607 F.3d 453, 457 (7th Cir. 2010)). At least one

court, however, has rejected such an argument. See Taylor v. Federal Aviation Admin.,




       2
        Other potentially-relevant circuit court decisions include Robins v. Spokeo, Inc.,
867 F.3d 1108 (9th Cir. 2017) (on remand); Strubel v. Comenity Bank, 842 F.3d 181 (2d
Cir. 2016); and Church v. Accretive Health, Inc., 654 F. App’x 990 (7th Cir. 2016) (unpub.
op.).
                                               3
      Case 2:19-cv-02147-JWL-JPO Document 33 Filed 07/02/19 Page 4 of 4




351 F. Supp. 3d 97, 102-03 (D.D.C. 2018). Thus, the parties should also address this issue

of the time value of money in their additional briefs.

       Plaintiff shall file his sur-reply brief on or before July 16, 2019, and defendants

shall file their sur-sur-reply brief on or before July 30, 2019. Each brief shall be limited

to 15 pages of argument.


       IT IS SO ORDERED.


       Dated this 2nd day of July, 2019, in Kansas City, Kansas.


                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge




                                             4
